Citation Nr: 1221356	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1963 to August 1966 during the Vietnam Era. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for diabetes mellitus. 

The Veteran testified at an October 2009 personal hearing held at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Veteran also testified at a June 2010 personal hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

In September 2010, the Board remanded the appeal for further development.  The development requested in that remand has been completed.  No further action is necessary to ensure compliance with the Board's directives for the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

Following the Board's remand, in a June 2011 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  These claims were previously before the Board in September 2010.  To date, the Veteran has not appealed either the initial disability ratings or effective dates assigned for those claims.  Therefore, those claims have been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Type II diabetes mellitus.

2.  During the Vietnam Era, the Veteran served in the United States Navy onboard a ship in the "brown waters" of the Republic of Vietnam.  

3.  Resolving all reasonable doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents during his active military service in the Republic of Vietnam.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1137, 5100 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks service connection for his Type II diabetes mellitus, to include as due to in-service herbicide exposure.  

In general, to establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Diabetes mellitus has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for veterans who served in the Republic of Vietnam ("Vietnam").  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as prostate cancer, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water")) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166  (May 8, 2001). 

Thus, VA made a distinction between military service offshore ("blue water") and those veterans (referred to as "brown water" veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Here, regarding the first element of service connection of a current diagnosis, a November 2008 VA treatment record diagnosed the Veteran with Type II diabetes mellitus.  Therefore, the first requirement of service connection is satisfied. 

Regarding the second element of service connection of an in-service incurrence, the Veteran contends that he has Type II diabetes mellitus as a result of his exposure to Agent Orange in Vietnam.  The Veteran does not contend, and the evidence does not show, that his Type II diabetes mellitus had its onset during his active military service.  Indeed, the Veteran's STRs are negative for any complaints or clinical findings of Type II diabetes mellitus, or symptoms related to Type II diabetes mellitus.  Rather, the weight of the probative evidence establishes that the Veteran's Type II diabetes mellitus was not manifested until 2008. 

Instead, the Veteran asserts that his Type II diabetes mellitus is caused by his in-service herbicide exposure.  Specifically, the Veteran alleges that he was exposed to herbicides during his active military service when the ship he was stationed on went into the "brown waters" of Vietnam, to include Saigon.  Further, the Veteran reports that he would fly along on mail runs from the ship to the shore.  

The evidence of record demonstrates that the Veteran served in the United States Navy in Vietnam during the Vietnam Era.  However, although the Veteran was awarded the Armed Forces Expeditionary Medal for Vietnam, this medal does not fulfill the requirement to show that he actually set foot in Vietnam.  The RO's and the AMC's search of the Veteran's military records revealed that a determination as to whether or not the Veteran had in-country service in Vietnam, and whether the Veteran was exposed to herbicides during his active military service, could not be made.  The Veteran's personnel records demonstrate that the Veteran was stationed onboard the U.S.S. Valley Forge (LPH-8) off the coast off Vietnam, in the harbor.  The National Personnel Records Center (NPRC) reviewed the ship deck logs and command histories for the U.S.S. Valley Forge.  NPRC confirmed that the carrier participated in helicopter operations, but they could not confirm that the carrier participated in Motor Whaleboat operations to the shore.  NPRC also could not verify if any personnel departed the ship for the Vietnam shore.  Finally, NPRC stated that the flight passenger manifests, which would document the names of any individuals aboard the helicopters going to and from the ship, were not retained by the United States Navy and thus were unavailable.  Based on this information, in March 2011, the AMC made a Formal Finding regarding the unavailability of evidence necessary to corroborate the Veteran's assertions of in-service herbicide exposure.

However, the AMC's search of the Veteran's military history did reveal that the Veteran served onboard the U.S.S. Valley Forge (LPH-8) [Landing Platform Helicopter] in the official waters of Vietnam ("blue waters") from June 16, 1964, to June 17, 1964, from August 5, 1964, to September 28, 1964, and from October 7, 1964, to October 14, 1964.  The VA Compensation & Pension Service has created a "Vietnam Era Navy Ship Agent Orange Exposure Development Site" (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm).  This site was most recently updated in January 2012.  The site lists the "blue water" (deep water) Navy ships that temporarily operated on Vietnam's inland waterways or docked to the Vietnam shore.  The U.S.S. Valley Forge (LPH-8) is listed as a ship operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  The website states that the USS Valley Forge operated as helicopter and troop transport with helicopters and smaller vessels transporting troops on and off shore from September 1964 to September 1969.  Thus, according to this website, the U.S.S. Valley Forge is a confirmed "brown water" vessel from September 1964 to September 1969.  The site does not expressly identify the Veteran.  Nevertheless, as previously noted, the Veteran was stationed onboard the U.S.S. Bolster, in pertinent part, for September 1964 and October 1964.  Further, the Veteran reports that he would fly along on mail runs from the ship to the shore.  

Additionally, the Veteran submitted two statements from fellow soldiers.  

Specifically, in a statement dated in January 2009, the solider states that he served onboard the U.S.S. Valley Forge with the Veteran.  He stated that the carrier was stationed in Vietnam waters.  The solider indicated that the carrier sailed between the "hipong harbor and Saigon," often carrying deceased soldiers to Saigon to be transported home for burial.  He reported that their mission was to fly marine troops into hostile areas, and that there were occasional helicopter rides for the crew.  

In a statement dated in February 2009, another fellow soldier stated that he served onboard the U.S.S. Valley Forge with the Veteran.  He indicated that the U.S.S. Valley Forge operated only a few hundred yards off shore, and, in some cases, in the Gulf of Tonkin, in DeNang's harbor, and close to ChuLai.  The soldier described his duties as moving helicopters, personnel, and equipment aboard the helicopters for deployment into combat.  His duties also consisted of bringing the deceased and wounded men back aboard the ship.

The Board finds these statements, and the Veteran's lay statements, to be both competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  These statements are supported by the evidence, which establishes that the U.S.S. Valley Forge was stationed in the "brown waters" of Vietnam while the Veteran served onboard the carrier.

Thus, resolving all reasonable doubt in his favor, the above evidence establishes that the Veteran had "brown water" presence in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As mentioned above, brown water Navy Veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Given the finding that the Veteran had qualifying active military service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during his active military service.  There is no affirmative evidence to the contrary.  Type II diabetes mellitus is one of the diseases presumed to have been incurred from herbicide exposure.  Therefore, the Board concludes that the Veteran's Type II diabetes mellitus is presumed to have been incurred during his active military service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  To date, the Veteran has not been afforded a VA examination.  However, the Board finds that a VA examination is not necessary based on the evidence currently of record showing that he currently has Type II diabetes mellitus that is related to his active military service.

In conclusion, the Board finds that the benefit sought on appeal is granted. 


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


